Judgment, Supreme Court, New York County (Alfred Kleiman, J.), rendered August 18, 1989, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree and sentencing him, as a predicate violent felony offender, to an indeterminate term of 2Vz to 5 years’ imprisonment, unanimously affirmed.
On the evening of April 1, 1989 defendant was observed walking down Second Avenue by two police officers in their patrol car. Upon seeing the officers defendant quickened his pace and looked over his shoulder a number of times while his hands were at his waist. Having seen defendant enter a grocery store the officers made a U-turn and immediately prior to entering the store received a radio run of an armed robbery with a description of the perpetrator believed to match that of defendant. The policemen entered the store and approached defendant to a distance of four feet. Noting a bulge in the shape of a weapon in defendant’s waistband protruding about three inches from his body, the officers ordered defendant to face the wall and after a frisk, a .38 caliber pistol was removed from defendant’s waistband. An immediate showup was conducted in front of the grocery store at which time the complainant, source of the radio run, informed the police that defendant was not one of the men that had robbed him.
We do not find the testimony of the arresting officer incredible as a matter of law. Based upon the observation of the telltale bulge the police officers were justified in conducting the resulting stop and frisk and in the consequent seizure of the gun and arrest of the defendant. (See, People v Rivera, 121 AD2d 166, 167, affd 68 NY2d 786.) Concur—Carro, J. P., Rosenberger, Kassal, Ellerin and Wallach, JJ.